Citation Nr: 0525096	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-10 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left shoulder injury, currently rated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  

This appeal arises from a rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied increased ratings for bilateral pes 
planus and residuals of a left shoulder injury.  

Subsequently, the RO in an April 2003 rating decision granted 
an increased rating of 50 percent for bilateral pes planus.  
The RO sent a letter to the veteran in April 2003 informing 
him the 50 percent rating for pes planus was the maximum 
percentage allowed and was therefore a full grant of the 
benefit sought on appeal.  As the Board of Veterans' Appeals 
(Board) noted in the March 2004 remand neither the veteran or 
his representative asserted that an extraschedular rating 
should be assigned for bilateral pes planus.  In addition, a 
notice of disagreement with the April 2003 rating decision 
was not submitted.  The Board is cognizance that the question 
of an extraschedular rating is a component of a veteran's 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. 
App. 157 (1996).  In Spencer v. West, 13 Vet. App. 376 (2000) 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that any error committed by 
the Board in failing to consider the potential applicability 
of an extraschedular rating was nonprejudicial.  See Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993) (in the absence of 
exceptional or unusual circumstances, Board's failure to 
consider extraschedular rating would be nonprejudicial).  

The RO in a June 2005 rating decision granted a 30 percent 
rating for residuals of injury to the left shoulder, 
effective from August 11, 2000.  The Court in Stegall v. 
West, 11 Vet. App. 268 (1998) held that a remand by the Board 
confers on the veteran as a matter of law, the right to 
compliance with the remand orders.  It imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  The actions ordered in the remand have been 
completed and the claim is now ready for further appellate 
consideration.  




FINDINGS OF FACT

1.  There are no records that indicate the veteran was 
hospitalized for treatment of any residuals of his service-
connected left shoulder injury.  

2.  A physician has indicated that the affect of the 
veteran's service-connected conditions on his employability 
is a moot point since the veteran has not worked for numerous 
years.  


CONCLUSION OF LAW

The criteria for a rating, in excess of 30 percent, for 
residuals of a left shoulder injury have not been met.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 38 CFR §§ 3.321, 
4.73, Diagnostic Code 5301 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran's claim arises from a notice of disagreement 
raising the issue of an increased rating for residuals of a 
left shoulder injury, not an extraschedular rating.  The VA 
General Counsel has addressed the applicability of the notice 
requirements of Veterans Claims Assistance Act (VCAA) in such 
cases.  If, in response to notice of its decision on a claim 
for which VA has already given the 38 U.S.C.A. § 5103(a) 
(West 2002) notice, VA receives a notice of disagreement that 
raises a new issue, 38 U.S.C.A. § 7105(d) (West 2002) 
requires VA to take proper action and issue a statement of 
the case if the disagreement is not resolved, but 38 U.S.C.A. 
§ 5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  VAOPGPREC 8-2003.  

In this case, the June 2005 supplemental statement of the 
case did include the regulations addressing referral for an 
extraschedular rating.  The VA examiner in September 2000 
rendered an opinion as to the affects of the veteran's 
service-connected disabilities on his ability to work.  The 
claims folder includes evidence of the veteran's vocational 
history and the veteran's records of hospitalization.  the 
veteran has been furnished all the intended benefits of VCAA.  
See generally Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

Relevant Laws and Regulations.  Disability of Muscle Group I, 
whose functions include upward rotation of scapula and 
elevation of the arm above shoulder level, and includes the 
extrinsic muscles of the shoulder girdle, the trapezius, 
levator, scapulae and serratus magnus is rated as follows: 
Severe disability of the non-dominant arm is rated as 30 
percent disabling.  Moderately severe disability of the non-
dominant arm is rated as 20.  Moderate disability of the non-
dominant arm is rated 10 percent disabling.  38 CFR § 4.73, 
Diagnostic Code 5301 (2004).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321 (2004).  

Factual Background and Analysis.  Service medical records 
indicate the veteran was admitted to the hospital in May 1944 
for treatment of injury to the left shoulder.  He sustained a 
traumatic rupture of the left supra spinatus tendon when a 
truck he was riding in overturned.  The final diagnosis was 
the veteran had a moderate incomplete rupture of the left 
supra-spinatus tendon.  The RO in a December 1948 rating 
decision granted service connection for residuals of injury 
to the left shoulder with weakness of Muscle Group I.  A 10 
percent rating was assigned.  

During his VA hospitalization in January 2000 for treatment 
of pneumonia it was noted the veteran was a retired cook.  

In September 2000, the veteran was afforded a VA fee basis 
examination by a an internist.  After examining the veteran 
he stated the veteran had obviously not worked for numerous 
years.  For that reason the affect of his service-connected 
disabilities on his occupation was a relatively moot point.  
The veteran was limited in his walking, standing and overhead 
reaching.  

An October 2001 VA psychological evaluation revealed that 
after separation from the service the veteran had worked for 
approximately 15 years as a cook and then for 10 years for 
Wackenhut Company as a security guard.  

In June 2005, the RO granted an increased rating to 30 
percent for the residuals of left shoulder injury.  That is 
the maximum schedular rating for muscle injury to the minor 
shoulder under Muscle Group I as provided in 38 CFR § 4.73, 
Diagnostic Code 5301 (2004).  Assignment of a higher rating 
would require referral for consideration of assignment of an 
extraschedular rating.  

An extraschedular rating is a component of a veteran's claim 
for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
157 (1996).  Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), 
the Board cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of this 
matter to appropriate VA officials.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2004).  

The Board has been unable to identify any exceptional or 
unusual aspect of the veteran's residuals of left shoulder 
injury.  There is no evidence that the veteran has been 
recently hospitalized for treatment of the left shoulder.  
Nor is there any evidence of an unusual clinical picture, 
such as the need for repeated surgeries.  With respect to 
marked interference with employment, the disability rating 
assigned is 30 percent.  Significant interference with 
employment is thus reflected in the disability rating that is 
currently assigned.  

Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.   Indeed, 38 C.F.R. § 4.1 specifically states 
that  generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability.  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  

In short, there is nothing in the record which indicates that 
the veteran's left shoulder disorder presents a disability 
picture which can be described as exceptional or unusual.  
Referral to appropriate VA officials for consideration of 
extraschedular rating is not warranted.  




ORDER

An increased rating for residuals of a left shoulder injury 
is denied.  



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


